The offense is theft, a misdemeanor; penalty assessed at confinement in the county jail for sixty days.
The statement of facts accompanying the record does not bear the approval of the judge who tried the case; nor does it contain the file mark of the clerk of the trial court. Therefore, the statement of facts can not be considered by this Court.
No complaints of the procedure have been presented by bills of exception. *Page 360 
The judgment is affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.